OPINION — AG — SAID PRECINCT REGISTRAR SHOULD (WITHOUT SURRENDERING ACTUAL CUSTODY THEREOF) PERMIT THE PRECINCT ELECTION BOARD TO EXAMINE ANY DUPLICATE REGISTRATION CERTIFICATES IN HIS POSSESSION, FOR THE PURPOSE SET OUT IN 26 O.S.H. 82 (ELECTION BOARD EMPOWERED TO COMPARE THE ORIGINAL REGISTRATION CERTIFICATE IN THE POSSESSION OF THE ELECTOR WITH THE DUPLICATE REGISTRATION CERTIFICATE OF SAID ELECTOR WHICH HAS BEEN DELIVERED TO THE INSPECTOR BY THE SECRETARY OF THE COUNTY ELECTION BOARD) CITE: 26 O.S.H. 77, 26 O.S.H. 80, 26 O.S.H. 82, 26 O.S.H. 89 ** CHECK THE STATUTES FOR THEY MAY HAVE BEEN AMENDED WITH A NEW CODIFICATION ** OPINION NO. APRIL 26, 1954 — ELECTION BOARD (RICHARD HUFF)